FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PABLO IVAN HERNANDEZ-PALACIO,                     No. 08-71920

               Petitioner,                        Agency No. A071-575-846

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Pablo Ivan Hernandez-Palacio, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motions to reconsider and reopen removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen or reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005), and we deny the petition for review.

      The BIA acted within its discretion in denying Hernandez-Palacio’s motion

to reopen based on ineffective assistance of counsel because he failed to comply

with the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA

1988), and the ineffective assistance he alleges is not plain on the face of the

record. See Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th Cir. 2004).

      In his opening brief, Hernandez-Palacio fails to address, and therefore has

waived any challenge to, the BIA’s determination that, construed as motion to

reconsider, the motion was untimely filed. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                           2                                       08-71920